Giegerich, J.
It appears affirmatively from the opposing affidavits, without denial by the applicant, that the taxes upon the mortgaged premises have been fully paid; that the interest upon the bond and mortgage in suit was met when last due; that the persons liable for the debt are solvent, and that the premises in question are adequate security. The plaintiff relies solely upon *379the covenant contained in the mortgage, which virtually mortgages the rents and profits of the premises and permits the appointment of a receiver without regard to the solvency of the mortgagees or the value of the mortgaged premises. While it is true that such provision is entitled to “ consideration and weight,” it is equally true that “courts of equity will not enforce such provisions in a mortgage where it would he inequitable or unconscionable to do so.” Fletcher v. Krupp, 35 App. Div. 586; Degener v. Stiles, 6 N. Y. Supp. 474; Brick v. Hornbeck, 19 Misc. Rep. 218. Under the circumstances disclosed, the appointment of a receiver would involve a disregard of all the equities in the case.
Motion denied, with ten dollars costs.